Leave
to appeal is considered and, it appearing to this Court that the case of Krol v City of Hamtramck (Docket No. 56114) is presently pending on appeal before this Court and that the decision in that case may be decisive of an issue raised in the present application for leave to appeal, it is ordered that the present application be held in abeyance pending decision in that case.
Case below, Court of Appeals No. 27076, order of February 20, 1976.
Application for leave to appeal dismissed with prejudice February 11, 1977 upon stipulation by the parties.